


110 HR 5059 IH: To amend the African Growth and Opportunity Act with

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5059
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the African Growth and Opportunity Act with
		  respect to lesser developed countries.
	
	
		1.African Growth and
			 Opportunity Act
			(a)In
			 generalSection 112(c) of the
			 African Growth and Opportunity Act (19 U.S.C. 3721(c)) is amended—
				(1)by striking
			 paragraphs (2) and (3);
				(2)by redesignating
			 paragraph (4) as paragraph (2); and
				(3)by striking
			 paragraph (5) and inserting the following:
					
						(3)DefinitionIn this subsection, the term lesser
				developed beneficiary sub-Saharan African country means—
							(A)a beneficiary sub-Saharan African country
				that had a per capita gross national product of less than $1,500 in 1998, as
				measured by the International Bank for Reconstruction and Development;
							(B)Botswana;
							(C)Namibia; and
							(D)Mauritius.
							.
				(b)Applicability
				(1)In
			 generalThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
				(2)Retroactive
			 applicationNotwithstanding section 514 of the Tariff Act of 1930
			 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with
			 U.S. Customs and Border Protection before the 90th day after the date of the
			 enactment of this Act, if—
					(A)an entry, or withdrawal from warehouse for
			 consumption, of a good was made on or after October 1, 2005, and before the
			 15th day after the date of the enactment of this Act, and
					(B)there would have
			 been no duty with respect to such entry or withdrawal if the amendments made by
			 subsection (a) applied to such entry or withdrawal,
					such entry
			 or withdrawal shall be liquidated or reliquidated as if such amendments applied
			 to such entry or withdrawal.
